ONE WORLD HOLDINGS, INC. HOUSTON, TEXAS77082 December 19, 2012 Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C.20549 Attn: Craig E Slivka, Special Counsel Re:One World Holdings, Inc. Registration Statement File No. 333-177992 Dear Mr. Slivka, Request is hereby made to accelerate the effectiveness of the above referenced registration statement to 4:00 p.m. Eastern Standard Time, Thursday, December 19, 2012, or as soon thereafter as practicable. Additionally, One World Holdings, Inc. (the "Company") acknowledges that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours very truly, //s/ Corinda Joanne Melton President
